11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jeremie Randall Price,                        * From the 132nd District Court
                                                of Scurry County,
                                                Trial Court No. 10588.

Vs. No. 11-18-00263-CR                        * September 17, 2020

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the assessment of court-
appointed attorney’s fees, and as modified, we affirm the judgment of the trial court.